Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an “S11” recited in claim 7, lines 6-7, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stottman et al (US 4,333,521).  Stottman discloses apparatus for thawing frozen food comprising a plurality of shelf support structures (71, 72, 73, 74) disposed within a cavity (40), wherein the plurality of shelf support structures is configured to support a repositionable electrode (68) at a plurality of positions within the cavity (col. 5, lines 36-38); a first electrode (62) disposed at a first surface of the containment structure; the repositionable electrode (68) disposed within the containment structure so as to divide the cavity into separate volumes; and a radio frequency signal source electrically connected to one or both of the first electrode (62) and the repositionable electrode (68), the radio frequency signal source being configured to provide radio frequency energy to either or both of the first electrode and the repositionable electrode (col. 5, lines 22-60).  Regarding claim 4, Stottman discloses the repositionable electrode is at least partially metal, wherein the repositionable electrode comprises an upper surface having a first - 35 -ATTORNEY DOCKET NO. 82108670US02 surface area that is at least as large as a second surface area of the first electrode, and wherein the upper surface of the repositionable electrode opposes the lower surface of the first electrode (col. 5, lines 36-65).  Regarding claim 5, Stottman discloses the repositionable electrode (68) is electrically grounded through the plurality of shelf support structures (col. 5, lines 43-46) Regarding claim 6, Stottman discloses a repositionable shelf that comprises the repositionable electrode (68), wherein at least a portion of the repositionable shelf is non-conductive (col. 5, lines 43-45), the repositionable electrode (68) is electrically floating, and the repositionable shelf is supported by a pair of shelf support structures (71-72) of the plurality of shelf support structures.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lester et al (US 11,089,661).  Regarding claim 1-3, 8, Lester discloses defrosting apparatus with repositionable electrodes comprising a plurality of shelf support structures (122) disposed within a cavity (110, 360, 460, 560), wherein the plurality of shelf support structures (122) is configured to support a repositionable electrode (170, 172, 340, 440, 540, 472, 550) at a plurality of positions within the cavity (110, 360, 460, 560); a first electrode (170, 340,440,540) disposed at a first surface of the containment structure; the repositionable electrode (172, 472, 550) disposed within the containment structure so as to divide the cavity (110, 360, 460, 560) into separate volumes; and a radio frequency signal source (320, 420) electrically connected to one or both of the first electrode and the repositionable electrode, the radio frequency signal source (320,420) being configured to provide radio frequency energy to either or both of the first electrode and the repositionable electrode (col. 3, lines 23-50).  Regarding claims 4 and 9, Lester discloses the repositionable electrode is at least partially metal (col. 3, lines 37-40), wherein the repositionable electrode comprises an upper surface having a first - 35 -ATTORNEY DOCKET NO. 82108670US02 surface area that is at least as large as a second surface area of the first electrode, and wherein the upper surface of the repositionable electrode opposes the lower surface of the first electrode (Figures 3-5).  Regarding claim 5, Lester discloses the repositionable electrode is electrically grounded through the plurality of shelf support structures (col. 3, line 63 – col. 4, line 3).  Regarding claim 6, Lester discloses a repositionable shelf (123, 124) that comprises the repositionable electrode (170,340,440,540,172,472,550), wherein at least a portion of the repositionable shelf is non-conductive (col. 3, lines 46-50), the repositionable electrode is electrically floating, and the repositionable shelf is supported by a pair of shelf support structures (122) of the plurality of shelf support structures (Figure 1).  Regarding claims 7, 14 and 20, Lester discloses a variable impedance matching network (370, 470) connected between the radio frequency signal source (320, 420) and either or both of the first electrode (340, 440) and the repositionable electrode (324, 424) and having a variable impedance, wherein the variable impedance matching network (370, 470) is configured to adjust the variable impedance based on one or more parameters of the radio frequency signal source selected from the group consisting of: reflected power, both forward and reflected power, and an S 11 parameter.  Regarding claims 10-12, Lester discloses the radio frequency signal source (320, 420) supplies a balanced radio frequency signal to the first electrode and the second electrode, each of the plurality of support structures (122) is at least partially conductive (col. 4, lines 3-6), and the second electrode is coupled to the radio frequency signal source through at least one of the plurality of support structures. Regarding claim 13, Lester discloses a repositionable shelf (123, 124) that comprises the second electrode (172,472,550) and non-conductive material that electrically insulates the second electrode from the plurality of support structures (col. 6, lines 46-50). Regarding claim 15, a containment structure that forms a cavity (110, 360, 460, 560); an electrode (170,340,440,540) disposed at an upper interior surface of the containment structure; a repositionable electrode (172,472,550) disposed across the cavity so as to divide the cavity into first and second volumes; a first support structure (122, Figure 1) disposed at a first sidewall (113) of the containment structure; a second support structure (122) disposed at a second sidewall (114) of the containment structure that opposes the first sidewall (113), the repositionable electrode (172,472,550) being removably engaged with the first and second support structures; and a radio frequency signal source (320, 420) electrically connected to either or both of the electrode, or the repositionable electrode, the radio frequency signal source (320, 420) being configured to provide radio frequency energy to either or both the electrode or the repositionable electrode (col. 3, lines 23-50). Regarding claim 16, Lester discloses the repositionable electrode (172,472,550) is electrically floating and the first and second support structures each comprise dielectric material (col. 3, lines 46-50). Regarding claims 17-19, Lester discloses at least one of the first and second support structures (122) is at least partially conductive, and the repositionable electrode is electrically grounded through at least one of the first and second support structures (col. 4, lines 3-6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stottman et al (US 4,333,521) in view of Rowland et al (US 2017/0203363).  Stottman discloses substantially all features of the claimed invention except a variable impedance matching network connected between the radio frequency signal source and either or both of the first electrode and the repositionable electrode and having a variable impedance, wherein the variable impedance matching network is configured to adjust the variable impedance based on one or more parameters of the radio frequency signal source selected from the group consisting of: reflected power, both forward and reflected power, and an S11 parameter.  Rowland discloses a variable impedance matching network connected between the radio frequency signal source and either or both of the first electrode (310) and the repositionable electrode (312) and having a variable impedance, wherein the variable impedance matching network is configured to adjust the variable impedance based on one or more parameters of the radio frequency signal source selected from the group consisting of: reflected power, both forward and reflected power, and an S11 parameter (par. 0088).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Stottman a variable impedance matching network connected between the radio frequency signal source and either or both of the first electrode and the repositionable electrode and having a variable impedance, wherein the variable impedance matching network is configured to adjust the variable impedance based on one or more parameters of the radio frequency signal source selected from the group consisting of: reflected power, both forward and reflected power, and an S11 parameter as taught by Rowland in order to adjust the reflect power to provide the efficiency power supply to treat the load.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        May 9, 2022